Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the request for reconsideration filed July 28, 2022.  Claims 18 and 20-35 are pending.  Applicant’s arguments have been considered but are not persuasive.  The rejections have been maintained.  Further, clarification can be found below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 and 19-35 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rice et al (2015/0226619) in combination with Lawrence et al (7,454,309).  Cited passages are considered exemplary and should not be construed as a complete or only teaching/suggestion of claim limitations.  The entire reference should be considered.
Regarding claim 18, the claimed shoe with an arc shaped sole configured to tilt along one or more directions is shown in Figure 1. Thus, the shoe is able to achieve oscillating movement. Note portions 111 and 112 and 113 are not on one plane and have a curve to allow tilting. The device for determining motion is shown in Figure 4 which is inside the shoe.  The claimed gyroscope, accelerometer and power source are taught in paragraph 182. The module for transmitting data detected is shown in Figure 6.  The data is processed in and external computer for games and other applications. Paragraph 200 teaches toe and heel taps which may be considered to be oscillations.  These may also be considered inclinations as determined by the gyroscope.  Thus, the reference anticipates the claim since the same sensors are used to sensor the same movements.  Alternatively, while the term inclination is not taught, the reference suggests such measurements as made by the gyroscope and other sensors to detect the position of the shoe with respect to the ground.  See paragraphs 198-211.  Note paragraph 204’s and 207’s reference to foot pronation and supination.  Paragraph 211 teaches side-to-side motion. Paragraph 219 teaches the motions as inputs to a computer for various activities.  Rice does not explicitly teach movement imparted to the shoe by the user either standing stationary or sitting.  Lawrence in the same field teaches a shoe with motion sensors.  Col. 4, lines 17-23 teaches that the foot control unit may be operated in the sitting or the standing position.  It would have been obvious to provide input from a shoe-based input device in a sitting or standing position as taught by Lawrence.
Regarding claim 20, Figure 6 shows the claimed module for transmitting data being a radio module.  One or ordinary skill in the art would recognize that a communication module would typically include a processing unit.  It would have been obvious to use conventional means for their known functions.  Rice teaches the use of accelerometers in various directions, but does not teach a three-axis digital accelerometer.  It would have been obvious to use any suitable accelerometer as suggested by the reference.  A three-axis accelerometer will allow measurement in different direction, and thus, require fewer accelerometers.  Digital output provides the obvious advantage of allowing digital communication and storage of data.
Regarding claims 21-32, these claims recite the reference to define the direction of movement in various directions.  Movement must be defined with respect to a reference position and frame.  The various movement claimed has been taught in the reference and the same sensor system would provide the same motion as found in applicants’ invention.  Therefore, it would have been obvious to define reference points in various manners to indicate particular motions.  The selection of a particular definition of a particular motion is considered an obvious design choice since position and motion may be defined in various ways without affecting the transmission and interpretation of motion/position data. 
Regarding claim 33, paragraph 197 teaches inductive charging.
Regarding claim 34, Figure 4 shows he device embedded in an insole.
Regarding claim 35, the module transmits the data to a computer that processed the data for direction of motion. Paragraphs 212 and 219 teaches that the signals may be used for controls of a computer and other devices. It would have been obvious to one of ordinary skill in the art at the time of invention that other devices may include a robot or drone since these devices are controlled by mouse/joystick and other input devices and the sensors in the shoe are taught as computer inputs.
Response to Remarks
Applicant argues that the claimed invention is “used for determining motion in virtual or real spaces.”  Use limitations are given very little weight since apparatus claims are defined by their structure and not how the structure is used. 
Applicant also refers to the International Journal as a distinguishing reference.  This is reference does not constitute an affidavit, and thus, may not be used to define the state of the art.  The fact that is references many articles does not mean the article is a concrete roadmap as to the state of knowledge possessed by a POSITA. Applicant has not stated what particularly is claimed that is not referenced in the article.  A conclusion is merely stated.  The lack of concrete reasoning based on specific facts renders the issue unclear and applicant’s position unreliable. Assuming arguendo that the article is a comprehensive teaching of locomotion in virtual space, the article still fails to render the claims patentable since the claims recite the determination of motion in both virtual OR real spaces. While applicant considers the article an exhaustive list, a researcher may merely consider the article to cover most of the important practical implementations.  As one is readily aware, patentability can be negative by one obscure article.  Thus, even an exhaustive list may not be determinative.  Thus, applicant is merely confusing the issues by applying a standard not relevant to the determination of patentability. 
Further, applicant’s specification refers to the input from the sensors on a shoe as an input means to a computer that may be associated with a robot or a drone.  Thus, the claimed system is not limited to a virtual environment, and thus, may be used for control purposes much like a conventional mouse or joystick. 
Applicant further attempts to distinguish the claims by the statement that neither Rice nor Lawrence fall exactly within the scope and content of Applicant’s claimed system.  However, no specific limitation or language is cited.  As noted in the rejection, a rejection based on 35 USC 103 is based on the combination of references where the primary reference is modified by the secondary reference.  In such a rejection, neither reference would fall exactly within the scope and content of the claimed invention by definition.  All applicant is stating is that neither reference anticipates the claimed invention. Applicant also argues that Lawrence is assigned to a footwear brand but does not reference locomotion.  Again, the issue is not clear as to how this differs from the claimed invention.  A footwear with sensory output may be used in a variety of manners.  This would include gait analysis.  Exercise equipment frequently includes inputs that are used to control displays such as simulating movement on a course.  Thus, the detection is representative of real and virtual spaces.  The fact that the reference is not explicit does not negate known and possible uses.  An application for patent does not require applicant to give a list of all possible uses of the device.
Applicant also asserts that the shoe is Rice does not have an arc-shaped lower surface.  Applicant further states that Rice states that the footwear can take many forms, including athletic footwear.  A synonym for arc is a curve.  One definition of curve is: a line or outline which gradually deviates from being straight for some or all of its length.  Thus, the shoe in Rice meets the definition of a curve.  Appellant has not provided a clearer definition.  Merely stating that it is different from the applied art is not sufficient.  The sole of Rice clearly is capable of oscillating motion.  Even if we adopt a definition which would exclude a flat portion, the other portions of the sole would constitute and arc-shape.  The claim does not require the entire sole to be arc-shaped.  The Examiner does not concede that what is taught in Rice is not arc-shaped. Further, Rice teaches that the footwear shown may also include various types of athletic footwear.  The Examiner has cited several examples of prior art with a more pronounced arc profile. Cole and Engell show a shoe with a sole that is substantially the same as in applicant’s drawings. These are evidentiary examples that the Rice reference refers to.  Therefore, the arc-shaped curvature would be known to a POSITA since that the state of knowledge. Even the sole in Rice is capable of oscillatory motion. 
Applicant attempts to rebut a suggestion of oscillatory motion by citing paragraph 200.  The cited portions refers to a pattern to activate or deactivate the sensors. It does not refer to sensory inputs.  The sensory input is taught as a gyroscope which is the same sensor claimed by applicant.  Thus, the systems being structurally similar should behave in a similar fashion.  It is noted that applicant does not disclose any algorithm for oscillatory motion for the determination of input based on such motion.  Thus, it is presumed to known in the art.  
With respect to the combination of Rice with Lawrence applicant argues that since Lawrence is directed toward a mouse, the combination is improper.  However, applicant is not alleging that the references are not analogous art.  Both references are in the same field of endeavor—using footwear as inputs to a computer.  Applicant’s arguments with respect to a mouse is not persuasive.  It is a mischaracterizing of the references and make presumptions as to the operation in Lawrence that is contrary to a fair reading of the reference.  Lawrence teaches that inputs may be made while the shoes are on the ground so that inputs may be made in a sitting or standing position.  This teaches/suggests the oscillatory motions since one merely has to rock on the arc-shaped sole to generate inputs. The arguments with respect to locomotion have been addressed above.  The claims do not recite locomotion. 
Finally, the Examiner disagrees that a flat region would not constitute an arc.  First, it is not entirely true that the region is flat.  That is applicant’s conclusion.  Rice teaches that the regions are suggestive.  Thus, they may be of various sizes.  Further, an arc with a large enough radius would be flat.  An arc is a continuous line that has curvature at various points.  This is shown in Rice. The sole in Rice is able to tilt.  As shown by the additional evidentiary examples, shoes may have a sole in similar configuration as claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



September 5, 2022